Name: 78/301/EEC: Commission Decision of 1 March 1978 amending the Annex to Fifth Council Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-03-17

 Avis juridique important|31978D030178/301/EEC: Commission Decision of 1 March 1978 amending the Annex to Fifth Council Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 075 , 17/03/1978 P. 0023 - 0023++++COMMISSION DECISION OF 1 MARCH 1978 AMENDING THE ANNEX TO FIFTH COUNCIL DECISION 76/538/EEC ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED-PRODUCING CROPS ( 78/301/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO FIFTH COUNCIL DECISION 76/538/EEC OF 17 MAY 1976 ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED-PRODUCING CROPS ( 1 ) , AS AMENDED BY COUNCIL DECISION 77/658/EEC ( 2 ) AND IN PARTICULAR ARTICLE 2 THEREOF , WHEREAS NORWAY HAS GIVEN NOTICE THAT THE COMPETENT SERVICE FOR THE ACCEPTANCE OF SEED IS THE " STATENS PLANTEAVLSRAAD " ; WHEREAS THE ANNEX TO THE SAID DECISION SHOULD BE AMENDED ACCORDINGLY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEED AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 IN THE ANNEX TO DECISION 76/538/EEC , REFERENCE NUMBER 8 , COLUMN 3 , THE WORDS " STATENS SAAVARERAAD ( STATE SEED COUNCIL ) , OSLO " ARE HEREBY REPLACED BY THE WORDS " STATENS PLANTEAVLSRAAD ( NATIONAL SEED COUNCIL ) AAS " . ARTICLE 2 THIS DECISION SHALL APPLY WITH EFFECT FROM 1 JANUARY 1978 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 1 MARCH 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 162 , 23 . 6 . 1976 , P . 1 . ( 2 ) OJ NO L 271 , 22 . 10 . 1977 , P . 9 .